DETAILED ACTION
	The Information Disclosure Statements filed on January 19, 2021 and April 2, 2021 have both been reviewed and considered by the Examiner. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 42-54 and 55-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolsoy et al (US 2013/0189058) in view of Palais et al (US 2008/0190318) and further in view of Aaron et al (US 2010/0218700).
Bolsoy et al discloses a rail transport system comprised of a plurality of load carrying bodies arranged end to end and coupled together by a coupling system, as best shown in figures 10, 11 and 12. Each body is supported by a pair of wheelsets having a plurality of axles, also shown in figure 12. 
Bolsoy et al discloses the transport system as described above. However, Bolsoy et al does not disclose first and second powered rail vehicles at each end of the train. Palais et al discloses a railcar comprised of a plurality of cars with a driving carriage 2 at each end of the train so that the train can travel in both directions without turning around. The drive cabins are equipped with electric motors and batteries to power and propel the train. It would have been obvious to one of ordinary skill in the art to have applied driving carriages, like that of Palais et al, to a transportation system, like that of 
Bolsoy et al discloses the transport system as described above. However, Bolsoy et al does not disclose a flexible liner in the load carrying body. Aaron et al discloses a railcar with a cargo body as shown in figure 1 and flexible liner 6a, 6b positioned in the cargo body of the car. It would have been obvious to one of ordinary skill in the art to have applied a flexible liner, like that of Aaron et al, to a load carrying body, like that of Bolsoy et al with the expected result of providing a layer for the body to support and discharge cargo from the cargo body. 
Claims 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolsoy et al (US 2013/0189058) in view of Palais et al (US 2008/0190318), further in view of Aaron et al (US 2010/0218700) and further in view of Brueckert et al (US 2013/0206742). 
The combination of Bolsoy et al, Palais et al and Aaron et al discloses the transportation system as described above. However, the combination does not specifically show an articulated coupler with a pin and bushing assembly. Brueckert et al discloses an articulated connection for a railcar comprised of a pair of casting 10, 12 connected by a pin 16 and a bushing 25. It would have been obvious to one of ordinary skill in the art to have applied a coupler, like that of Brueckert et al, to the combination .  
Allowable Subject Matter
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 58 is allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 38, 39 and 41-57 have been considered but are moot based on the new ground of rejection as described above. 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on January 19, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
June 9, 2021